DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 5th, 2022 has been entered. Claims 1-20 remain pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 7-8, 11-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2017/0113776 A1) in view of Gobel et al. (WO 2004/028670 A1).

Regarding claim 1, Johnson teaches a moisture control system (“moisture accumulation prevention system”, Fig. 1), comprising: an insulation blanket that is positioned between an inner wall and an outer wall of an aircraft fuselage (“Further, one or more environmental aspect control assemblies 100 in the form of insulation panels may be secured between the outer wall 702 and the inner covering wall”, Para. [0056]; Fig. 7); an interior surface of the outer wall (Fig. 7, “outer wall”, 702); and a power control unit (Fig. 1, “control unit”, 112), and when is applied, moisture (Fig. 1, “moisture particles”, 106) is drawn toward the interior surface of the outer wall (Described in Para. [0039] and [0058]: “As such the moisture particles 106 remain suspended in the air 108, and may be drawn into the drainage assembly 116”, Para. [0039]; “The moisture accumulation prevention system(s) 100 prevents moisture from adhering to surfaces of aircraft structures. Instead of condensing on aircraft structure, moisture particles remain suspended in air and may be drawn to a drainage assembly”, Para. [0058]) and guided along a drainage path provided via structural members (Fig. 1, “drainage assembly”, 116; described in more detail in Para. [0034]) disposed between the inner wall and the outer wall (“within a fuselage of an aircraft”, Para. [0034]) toward a drainage port (“deck drain valve” in Para. [0034]).

However, in analogous aircraft moisture control art, Gobel teaches an anode or a cathode; and a voltage is applied to draw the moisture away from the anode toward the cathode (“the moisture occurring on the object to be dehumidified passes through the anode and is absorbed by the moisture-absorbing layer. The moisture absorbed in the moisture-absorbing layer is then passed on to the cathode by electroosmosis in order to evaporate there or to be carried away in some other way”, Translation, Description, p. 3, Lines 5-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson to further include an anode or a cathode; and a voltage is applied to draw the moisture away from the anode toward the cathode, as taught by Gobel, since this was another known conventional manner drawing moisture away from a surface using a control unit, in this case using a path of electrical current on a surface (Gobel) vs ultrasonic elements (Johnson).

Regarding claim 2, Johnson as modified by Gobel teaches the moisture control system of claim 1. Further, Johnson teaches wherein the insulation blanket includes an exterior face positioned adjacent to the outer wall and an interior face opposite the exterior face (“Further, one or more environmental aspect control assemblies 100 in the form of insulation panels may be secured between the outer wall 702 and the inner covering wall”, Para. [0056]; Figs. 6 & 7), and wherein when is applied, the moisture accumulated on and in the insulation blanket is drawn out and away from the insulation blanket (Described in Para. [0039] and [0058]: “As such the moisture particles 106 remain suspended in the air 108, and may be drawn into the drainage 
Johnson does not expressly disclose wherein the anode is coupled to the interior face of the insulation blanket; the voltage is applied to draw the moisture away from the anode toward the cathode. 
However, Gobel further teaches wherein the anode is coupled to the interior face of the insulation blanket; the voltage is applied to draw the moisture away from the anode toward the cathode (Fig. 1b shows the direction the voltage is applied from the anode to the cathode; Fig. 2 shows an insulation layer or “moisture-absorbing layer” 13 with anode drawing moisture from the anode of the layer through the layer and to the cathode; “the moisture occurring on the object to be dehumidified passes through the anode and is absorbed by the moisture-absorbing layer. The moisture absorbed in the moisture-absorbing layer is then passed on to the cathode by electroosmosis in order to evaporate there or to be carried away in some other way”, Translation, Description, p. 3, Lines 5-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson as modified by Gobel to further wherein the anode is coupled to the interior face of the insulation blanket; the voltage is 

Regarding claim 3, Johnson as modified by Gobel teaches the moisture control system of claim 1. Johnson further teaches wherein the insulation blanket includes an exterior face positioned adjacent to the outer wall and an interior face opposite the exterior face (“Further, one or more environmental aspect control assemblies 100 in the form of insulation panels may be secured between the outer wall 702 and the inner covering wall”, Para. [0056]; Figs. 6 & 7).
Johnson does not expressly disclose wherein the anode is coupled to the exterior face of the insulation blanket.
However, Gobel further teaches wherein the anode is coupled to the exterior face of the insulation blanket (Fig. 2 shows an insulation layer or “moisture-absorbing layer” 13 with anode drawing moisture from the anode of the layer through the layer and to the cathode).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson as modified by Gobel to further wherein the anode is coupled to the exterior face of the insulation blanket, as further taught by Gobel, since this was another known conventional manner drawing moisture away from a surface using a control unit, in this case using a path of electrical current on a surface (Gobel) vs ultrasonic elements (Johnson).

Regarding claim 4, Johnson as modified by Gobel teaches the moisture control system of claim 1. Further, Johnson teaches wherein a continuous strip (Fig. 1, 102) positioned along the drainage path (Fig. 1, 118; “The control unit 112 may then selectively activate and deactivate the ultrasonic elements 110 based on areas where the moisture particles 106 are present. The control unit 112 may selectively control an amplitude or volume, frequency, and/or phase of the individual ultrasonic elements 110 to impart ultrasonic energy into the structure 102. The imparted ultrasonic energy causes areas of the structure 102 to resonant, which prevents the moisture particles 106 from adhering to the surface 104. As such the moisture particles 106 remain suspended in the air 108, and may be drawn into the drainage assembly 116”, Para. [0039]).
Johnson does not expressly disclose wherein the cathode includes a continuous cathode strip.
However, Gobel further teaches wherein the cathode includes a continuous cathode strip (Fig. 1 shows a cathode strip along one side of the “moisture-absorbing layer” 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson as modified by Gobel to further wherein the cathode includes a continuous cathode strip, as further taught by Gobel, since this was another known conventional manner drawing moisture away from a surface using a control unit, in this case using a path of electrical current on a surface (Gobel) vs ultrasonic elements (Johnson).

Regarding claim 7, Johnson as modified by Gobel teaches the moisture control system of claim 1. Further, Johnson teaches further comprising: a moisture sensor (Fig. 1, “humidity in response to an excessive moisture threshold being met or exceeded”, Para. [0037]).

Regarding claim 8, Johnson teaches an aircraft (Fig. 5) comprising: a fuselage (Figs. 6-7) comprising an inner wall, an outer wall, and structural members coupled between the inner wall and the outer wall (“Further, one or more environmental aspect control assemblies 100 in the form of insulation panels may be secured between the outer wall 702 and the inner covering wall”, Para. [0056]; Fig. 7), wherein the structural members form a drainage path (“The moisture particles 106 suspended in the air 108 may be directed to a drainage assembly 116, such as that within a fuselage of an aircraft. For example, the drainage assembly 116 may include one or 
 Johnson does not expressly disclose an anode or a cathode; and a voltage is applied to draw the moisture away from the anode toward the cathode.
However, in analogous aircraft moisture control art, Gobel teaches an anode or a cathode; and a voltage is applied to draw the moisture away from the anode toward the cathode (“the moisture occurring on the object to be dehumidified passes through the anode and is absorbed by the moisture-absorbing layer. The moisture absorbed in the moisture-absorbing layer is then passed on to the cathode by electroosmosis in order to evaporate there or to be carried away in some other way”, Translation, Description, p. 3, Lines 5-8).


Regarding claim 11, Johnson as modified by Gobel teaches the aircraft of claim 8. Further, Johnson teaches wherein the insulation blanket includes an exterior face positioned adjacent to the outer wall and an interior face opposite the exterior face (“Further, one or more environmental aspect control assemblies 100 in the form of insulation panels may be secured between the outer wall 702 and the inner covering wall”, Para. [0056]; Figs. 6 & 7), and wherein when is applied, the moisture accumulated on and in the insulation blanket is drawn out and away from the insulation blanket (Described in Para. [0039] and [0058]: “As such the moisture particles 106 remain suspended in the air 108, and may be drawn into the drainage assembly 116”, Para. [0039]; “The moisture accumulation prevention system(s) 100 prevents moisture from adhering to surfaces of aircraft structures. Instead of condensing on aircraft structure, moisture particles remain suspended in air and may be drawn to a drainage assembly”, Para. [0058]; additionally, “Further, one or more environmental aspect control assemblies 100 in the form of insulation panels may be secured between the outer wall 702 and the inner covering wall”, Para. [0056], and thus the “control assemblies” such as the insulation panels prevents condensation on the insulation panels, moisture remains suspended in the air, and drawn towards a drainage assembly).

However, Gobel further teaches wherein the anode is coupled to the interior face of the insulation blanket; the voltage is applied to draw the moisture away from the anode toward the cathode (Fig. 1b shows the direction the voltage is applied from the anode to the cathode; Fig. 2 shows an insulation layer or “moisture-absorbing layer” 13 with anode drawing moisture from the anode of the layer through the layer and to the cathode; “the moisture occurring on the object to be dehumidified passes through the anode and is absorbed by the moisture-absorbing layer. The moisture absorbed in the moisture-absorbing layer is then passed on to the cathode by electroosmosis in order to evaporate there or to be carried away in some other way”, Translation, Description, p. 3, Lines 5-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson as modified by Gobel to further wherein the anode is coupled to the interior face of the insulation blanket; the voltage is applied to draw the moisture away from the anode toward the cathode, as further taught by Gobel, since this was another known conventional manner drawing moisture away from a surface using a control unit, in this case using a path of electrical current on a surface (Gobel) vs ultrasonic elements (Johnson).

Regarding claim 12, Johnson as modified by Gobel teaches the aircraft of claim 8. Johnson further teaches wherein the insulation blanket includes an exterior face positioned adjacent to the outer wall and an interior face opposite the exterior face (“Further, one or more between the outer wall 702 and the inner covering wall”, Para. [0056]; Figs. 6 & 7).
Johnson does not expressly disclose wherein the anode is coupled to the exterior face of the insulation blanket.
However, Gobel further teaches wherein the anode is coupled to the exterior face of the insulation blanket (Fig. 2 shows an insulation layer or “moisture-absorbing layer” 13 with anode drawing moisture from the anode of the layer through the layer and to the cathode).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson as modified by Gobel to further wherein the anode is coupled to the exterior face of the insulation blanket, as further taught by Gobel, since this was another known conventional manner drawing moisture away from a surface using a control unit, in this case using a path of electrical current on a surface (Gobel) vs ultrasonic elements (Johnson).

Regarding claim 13, Johnson as modified by Gobel teaches the aircraft of claim 8. Further, Johnson teaches wherein a continuous strip (Fig. 1, 102) positioned along the drainage path (Fig. 1, 118; “The control unit 112 may then selectively activate and deactivate the ultrasonic elements 110 based on areas where the moisture particles 106 are present. The control unit 112 may selectively control an amplitude or volume, frequency, and/or phase of the individual ultrasonic elements 110 to impart ultrasonic energy into the structure 102. The imparted ultrasonic energy causes areas of the structure 102 to resonant, which prevents the moisture particles 106 from adhering to the surface 104. As such the moisture particles 106 
Johnson does not expressly disclose wherein the cathode includes a continuous cathode strip.
However, Gobel further teaches wherein the cathode includes a continuous cathode strip (Fig. 1 shows a cathode strip along one side of the “moisture-absorbing layer” 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson as modified by Gobel to further wherein the cathode includes a continuous cathode strip, as further taught by Gobel, since this was another known conventional manner drawing moisture away from a surface using a control unit, in this case using a path of electrical current on a surface (Gobel) vs ultrasonic elements (Johnson).

Regarding claim 15, Johnson as modified by Gobel teaches the aircraft of claim 8. Further, Johnson teaches wherein the drainage port is closed when the fuselage is pressurized, and wherein the drainage port opens automatically when the fuselage is non- pressurized (“The suspended moisture is carried away from the surface instead of adhering to the surface. If the surface is an internal surface of an airplane fuselage skin, the moisture may eventually be carried out of the airplane through normal airplane ventilation, or deposited in a containment assembly (such as a bilge that is configured to carry accumulated liquid until the end of the flight and then automatically purge the liquid when the fuselage is no longer pressurized, or a base drain of a mix manifold)”, para. [0024]).

Regarding claim 16, Johnson teaches a method for controlling moisture in an aircraft, the method comprising: an insulation blanket that is positioned between an inner wall and an outer wall of an aircraft fuselage (“Further, one or more environmental aspect control assemblies 100 in the form of insulation panels may be secured between the outer wall 702 and the inner covering wall”, Para. [0056]; Fig. 7); an interior surface of the outer wall (Fig. 7, “outer wall”, 702); and causing a power control unit (Fig. 1, “control unit”, 112), and when is applied, moisture (Fig. 1, “moisture particles”, 106) is drawn toward the interior surface of the outer wall (Described in Para. [0039] and [0058]: “As such the moisture particles 106 remain suspended in the air 108, and may be drawn into the drainage assembly 116”, Para. [0039]; “The moisture accumulation prevention system(s) 100 prevents moisture from adhering to surfaces of aircraft structures. Instead of condensing on aircraft structure, moisture particles remain suspended in air and may be drawn to a drainage assembly”, Para. [0058]) and guided along a drainage path provided via structural members (Fig. 1, “drainage assembly”, 116; described in more detail in Para. [0034]) disposed between the inner wall and the outer wall (“within a fuselage of an aircraft”, Para. [0034]) toward a drainage port (“deck drain valve” in Para. [0034]).
Johnson does not expressly disclose coupling an anode or a cathode; and applying voltage is applied to draw the moisture away from the anode toward the cathode.
However, in analogous aircraft moisture control art, Gobel teaches coupling an anode or a cathode; and applying voltage is applied to draw the moisture away from the anode toward the cathode (“the moisture occurring on the object to be dehumidified passes through the anode and is absorbed by the moisture-absorbing layer. The moisture absorbed in the moisture-absorbing layer is then passed on to the cathode by electroosmosis in order to evaporate there or to be carried away in some other way”, Translation, Description, p. 3, Lines 5-8).


Regarding claim 17, Johnson as modified by Gobel teaches the method of claim 16. Further, Johnson teaches wherein the insulation blanket includes an exterior face positioned adjacent to the outer wall and an interior face opposite the exterior face (“Further, one or more environmental aspect control assemblies 100 in the form of insulation panels may be secured between the outer wall 702 and the inner covering wall”, Para. [0056]; Figs. 6 & 7), and wherein when is applied, the moisture accumulated on and in the insulation blanket is drawn out and away from the insulation blanket (Described in Para. [0039] and [0058]: “As such the moisture particles 106 remain suspended in the air 108, and may be drawn into the drainage assembly 116”, Para. [0039]; “The moisture accumulation prevention system(s) 100 prevents moisture from adhering to surfaces of aircraft structures. Instead of condensing on aircraft structure, moisture particles remain suspended in air and may be drawn to a drainage assembly”, Para. [0058]; additionally, “Further, one or more environmental aspect control assemblies 100 in the form of insulation panels may be secured between the outer wall 702 and the inner covering wall”, Para. [0056], and thus the “control assemblies” such as the insulation panels prevents condensation on the insulation panels, moisture remains suspended in the air, and drawn towards a drainage assembly).

However, Gobel further teaches wherein the anode is coupled to the interior face of the insulation blanket; the voltage is applied to draw the moisture away from the anode toward the cathode (Fig. 1b shows the direction the voltage is applied from the anode to the cathode; Fig. 2 shows an insulation layer or “moisture-absorbing layer” 13 with anode drawing moisture from the anode of the layer through the layer and to the cathode; “the moisture occurring on the object to be dehumidified passes through the anode and is absorbed by the moisture-absorbing layer. The moisture absorbed in the moisture-absorbing layer is then passed on to the cathode by electroosmosis in order to evaporate there or to be carried away in some other way”, Translation, Description, p. 3, Lines 5-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson as modified by Gobel to further wherein the anode is coupled to the interior face of the insulation blanket; the voltage is applied to draw the moisture away from the anode toward the cathode, as further taught by Gobel, since this was another known conventional manner drawing moisture away from a surface using a control unit, in this case using a path of electrical current on a surface (Gobel) vs ultrasonic elements (Johnson).

Regarding claim 18, Johnson as modified by Gobel teaches the method of claim 16. Johnson further teaches wherein the insulation blanket includes an exterior face positioned adjacent to the outer wall and an interior face opposite the exterior face (“Further, one or more between the outer wall 702 and the inner covering wall”, Para. [0056]; Figs. 6 & 7).
Johnson does not expressly disclose wherein the anode is coupled to the exterior face of the insulation blanket.
However, Gobel further teaches wherein the anode is coupled to the exterior face of the insulation blanket (Fig. 2 shows an insulation layer or “moisture-absorbing layer” 13 with anode drawing moisture from the anode of the layer through the layer and to the cathode).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson as modified by Gobel to further wherein the anode is coupled to the exterior face of the insulation blanket, as further taught by Gobel, since this was another known conventional manner drawing moisture away from a surface using a control unit, in this case using a path of electrical current on a surface (Gobel) vs ultrasonic elements (Johnson).

Regarding claim 19, Johnson as modified by Gobel teaches the method of claim 16. Further, Johnson teaches wherein a continuous strip (Fig. 1, 102) positioned along the drainage path (Fig. 1, 118; “The control unit 112 may then selectively activate and deactivate the ultrasonic elements 110 based on areas where the moisture particles 106 are present. The control unit 112 may selectively control an amplitude or volume, frequency, and/or phase of the individual ultrasonic elements 110 to impart ultrasonic energy into the structure 102. The imparted ultrasonic energy causes areas of the structure 102 to resonant, which prevents the moisture particles 106 from adhering to the surface 104. As such the moisture particles 106 
Johnson does not expressly disclose wherein the cathode includes a continuous cathode strip.
However, Gobel further teaches wherein the cathode includes a continuous cathode strip (Fig. 1 shows a cathode strip along one side of the “moisture-absorbing layer” 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson as modified by Gobel to further wherein the cathode includes a continuous cathode strip, as further taught by Gobel, since this was another known conventional manner drawing moisture away from a surface using a control unit, in this case using a path of electrical current on a surface (Gobel) vs ultrasonic elements (Johnson).

Regarding claim 20, Johnson as modified by Gobel teaches the method of claim 16. Further, Johnson teaches further comprising: a moisture sensor (Fig. 1, “humidity sensors”, 120) configured to detect presence of the moisture (“Each humidity sensor 120 is configured to detect a presence of moisture (for example, humidity) within the air 108”, Para. [0037]) between the inner wall and the outer wall, as well as the moisture accumulating in the insulation blanket (“Further, one or more environmental aspect control assemblies 100 in the form of insulation panels may be secured between the outer wall 702 and the inner covering wall”, Para. [0056]), wherein the power control unit is further configured to apply the voltage (“the ultrasonic energy source may include a piezoelectric transducer”, Para. [0026]; thus voltage is applied) in response to the moisture sensor detecting that the moisture exceeds a predefined moisture level (“The in response to an excessive moisture threshold being met or exceeded”, Para. [0037]).

Claims 5-6, 9-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2017/0113776 A1) in view of Gobel et al. (WO 2004/028670 A1), further in view of Kolax et al. (US 8844868).

Regarding claim 5, Johnson as modified by Gobel teaches the moisture control system of claim 1, but does not expressly disclose wherein the cathode is partitioned into a plurality of discrete cathodes positioned along the drainage path.
However, in an analogous aircraft moisture control art, Kolax teaches wherein the cathode is partitioned into a plurality of discrete cathodes positioned along the drainage path (Fig. 2; “while the CFK component, or its carbon portion, forms the cathode. Moisture, or condensation water, which for example forms in the bilge of a fuselage, in this case acts as electrolyte. In the bilge, a highly aggressive electrolyte consisting of water, and all liquids which are to be encountered in the human environment, are customarily to be found in abundant quantities. If the connection consisting of metal component and CFK component comes into contact with the electrolyte, then a current flows. In doing so, positive metal atoms of the metal 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson as modified by Gobel wherein the cathode is partitioned into a plurality of discrete cathodes positioned along the drainage path, as taught by Kolax, to reduce the footprint or space of the moisture control system by incorporating it in the pre-existing structures of the aircraft.

Regarding claim 6, Johnson as modified by Gobel teaches the moisture control system of claim 1, but do not expressly disclose wherein the structural members include frames interconnected with stringers, and wherein the frames and the stringers include notches through which the moisture flows as the moisture is guided along the drainage path.
However, Kolax further teaches wherein the structural members include frames interconnected with stringers (Fig. 2; “The stringers 5 in this case can be produced from a CFK material and the frames 6 can be produced from a metal material”, Col. 3, Lines 65-67), and wherein the frames and the stringers include notches (Fig. 2, at 7) through which the moisture flows as the moisture is guided along the drainage path (“while the CFK component, or its carbon portion, forms the cathode. Moisture, or condensation water, which for example forms in the bilge of a fuselage, in this case acts as electrolyte. In the bilge, a highly aggressive electrolyte consisting of water, and all liquids which are to be encountered in the human environment, are customarily to be found in abundant quantities. If the connection consisting of metal component and CFK component comes into contact with the electrolyte, then a current flows. In doing so, positive metal atoms of the metal component (cations) migrate to the negative pole of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson as modified by Gobel wherein the structural members include frames interconnected with stringers, and wherein the frames and the stringers include notches through which the moisture flows as the moisture is guided along the drainage path, as taught by Kolax, to reduce the footprint or space of the moisture control system by incorporating it in the pre-existing structures of the aircraft.

Regarding claim 9, Johnson as modified by Gobel teaches the aircraft of claim 8, but does not expressly disclose wherein the structural members include frames interconnected with stringers, and wherein the frames and the stringers include notches through which the moisture flows as the moisture is guided along the drainage path.
However, Kolax further teaches wherein the structural members include frames interconnected with stringers (Fig. 2; “The stringers 5 in this case can be produced from a CFK material and the frames 6 can be produced from a metal material”, Col. 3, Lines 65-67), and wherein the frames and the stringers include notches (Fig. 2, at 7) through which the moisture flows as the moisture is guided along the drainage path (“while the CFK component, or its carbon portion, forms the cathode. Moisture, or condensation water, which for example forms in the bilge of a fuselage, in this case acts as electrolyte. In the bilge, a highly aggressive electrolyte consisting of water, and all liquids which are to be encountered in the human environment, are customarily to be found in abundant quantities. If the connection consisting of metal component and CFK component comes into contact with the electrolyte, then a current flows. In doing so, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson as modified by Gobel wherein the structural members include frames interconnected with stringers, and wherein the frames and the stringers include notches through which the moisture flows as the moisture is guided along the drainage path, as taught by Kolax, to reduce the footprint or space of the moisture control system by incorporating it in the pre-existing structures of the aircraft.

Regarding claim 10, Johnson as modified by Gobel teaches the aircraft of claim 8, but does not expressly disclose wherein the outer wall of the fuselage includes an electrically conductive material.
However, Kolax further teaches wherein the outer wall of the fuselage includes an electrically conductive material (“The skin panel 8 in FIG. 2 can also consist of a CFK material or, alternatively, consist of a metal material”, Col. 4, Lines 13-14; both carbon fibre and metal are electrically conductive material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson as modified by Gobel wherein the outer wall of the fuselage includes an electrically conductive material, as taught by Kolax, to reduce the footprint or space of the moisture control system (in this case using electricity to control the drainage path) by incorporating it in the pre-existing structures of the aircraft.
Regarding claim 14, Johnson as modified by Gobel teaches the aircraft of claim 8, but does not expressly disclose wherein the cathode is partitioned into a plurality of discrete cathodes positioned along the drainage path.
However, in an analogous aircraft moisture control art, Kolax teaches wherein the cathode is partitioned into a plurality of discrete cathodes positioned along the drainage path (Fig. 2; “while the CFK component, or its carbon portion, forms the cathode. Moisture, or condensation water, which for example forms in the bilge of a fuselage, in this case acts as electrolyte. In the bilge, a highly aggressive electrolyte consisting of water, and all liquids which are to be encountered in the human environment, are customarily to be found in abundant quantities. If the connection consisting of metal component and CFK component comes into contact with the electrolyte, then a current flows. In doing so, positive metal atoms of the metal component (cations) migrate to the negative pole of the cathode or of the CFK component”, Col. 1, Lines 29-39; note, the drainage path is taught by Johnson above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson as modified by Gobel wherein the cathode is partitioned into a plurality of discrete cathodes positioned along the drainage path, as taught by Kolax, to reduce the footprint or space of the moisture control system by incorporating it in the pre-existing structures of the aircraft.

Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Gobel does not expressly disclose “an anode coupled to an insulation blanket that is positioned between an inner wall and an outer wall of an aircraft fuselage; a cathode coupled to an interior surface of the outer wall”, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Johnson teaches a moisture control system (“moisture accumulation prevention system”, Fig. 1), comprising: an insulation blanket that is positioned between an inner wall and an outer wall of an aircraft fuselage (“Further, one or more environmental aspect control assemblies 100 in the form of insulation panels may be secured between the outer wall 702 and the inner covering wall”, Para. [0056]; Fig. 7); an interior surface of the outer wall (Fig. 7, “outer wall”, 702).
Johnson is silent on the use of an anode and cathode.
However, in analogous aircraft moisture control art, Gobel teaches an anode or a cathode; and a voltage is applied to draw the moisture away from the anode toward the cathode (“the moisture occurring on the object to be dehumidified passes through the anode and is absorbed by the moisture-absorbing layer. The moisture absorbed in the moisture-absorbing layer is then passed on to the cathode by electroosmosis in order to evaporate there or to be carried away in some other way”, Translation, Description, p. 3, Lines 5-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Johnson to further include an anode 
Thus, the prior art, in combination, teaches the limitations as claimed in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647